

114 S983 IS: Military Corridor Transportation Improvement Act of 2015
U.S. Senate
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 983IN THE SENATE OF THE UNITED STATESApril 16, 2015Mr. Tillis (for himself and Mr. Burr) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Intermodal Surface Transportation Efficiency Act of 1991 to designate high priority
			 corridors on the National Highway System in the State of North Carolina,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Military Corridor Transportation Improvement Act of 2015. 2.High priority corridors on National Highway System (a)In generalSection 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2032; 119 Stat. 1213) is amended by adding at the end the following:
				
 (81)United States Route 117/Interstate Route 795 from United States Route 70 in Goldsboro, Wayne County, North Carolina, to Interstate Route 40 west of Faison, Sampson County, North Carolina.
 (82)United States Route 70 from its intersection with Interstate Route 40 in Garner, Wake County, North Carolina, to the Port at Morehead City, Carteret County, North Carolina..
 (b)Inclusion of certain route segments on Interstate SystemSection 1105(e)(5)(A) of the Intermodal Surface Transportation Efficiency Act of 1991 (109 Stat. 597; 119 Stat. 1213) is amended in the first sentence by striking and subsection (c)(57) and inserting subsection (c)(57), subsection (c)(81), and subsection (c)(82).